Fourth Court of Appeals
                                            San Antonio, Texas
                                                     June 30, 2016

                                                No. 04-15-00096-CV

                                         ALS 88 DESIGN BUILD LLC,
                                                  Appellant

                                                            v.

                                        MOAB CONSTRUCTION CO.,
                                               Appellee

                        From the 407th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2014-CI-03033
                                Honorable Gloria Saldana, Judge Presiding

                                                    ORDER
Sitting:            Sandee Bryan Marion, Chief Justice
                    Karen Angelini, Justice
                    Marialyn Barnard, Justice
                    Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice1
                    Luz Elena D. Chapa, Justice
                    Jason Pulliam, Justice

     The court has considered the Appellee's Motion for Rehearing En Banc, and the motion is
DENIED.


                                                                  _________________________________
                                                                  Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2016.


                                                                  ___________________________________
                                                                  Keith E. Hottle
                                                                  Clerk of Court

1
    Justice Alvarez dissents in the Court’s denial of rehearing en banc, as she would request a response.